Citation Nr: 1712249	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for left leg numbness, claimed as a residual of a head injury.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to December 23, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2006, August 2007, January 2010, and October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  During the pendency of the appeal, via a February 2014 rating decision, the RO granted service connection for cervical spondylosis and cervical radiculopathy of the left upper extremity.

In a November 2014 decision, the Board bifurcated the issue of entitlement to service connection for a back disability with left leg numbness into two separate issues.  The Board then denied: (1) service connection for sleep apnea, to include as secondary to a service-connected disability; (2) service connection for a left shoulder disability, other than cervical radiculopathy of the left upper extremity, to include as secondary to a service-connected disability; (3) service connection for a back disability, other than cervical spondylosis, to include as secondary to a service-connected disability; and (4) entitlement to an initial rating in excess of 10 percent for posttraumatic headaches, a residual of a head injury.  Lastly, the Board remanded the issue of service connection for left leg numbness, claimed as a residual of a head injury, for additional development.  The Board also remanded the issue of TDIU prior to December 23, 2013, as the Board found it inextricably intertwined with the claim for service connection for left leg numbness.

The issue of entitlement to a TDIU prior to December 23, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran's left leg numbness is not a residual or a symptom of his service-connected traumatic brain injury (TBI).


CONCLUSION OF LAW

The criteria for service connection for left leg numbness have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was sent to the Veteran in August 2006, July 2007, May 2010, and July 2010.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim-including Social Security Administration (SSA) records-and affording him multiple VA examinations to assess the severity of any identified disabilities during the time period in question.  There is no evidence suggesting that additional examinations are in order.
The Board also notes that the actions requested in the November 2014 Board remand have been undertaken.  Specifically, in September 2015, the agency of original jurisdiction (AOJ) obtained a supplemental VA medical opinion as to whether the Veteran's left leg numbness was a residual or symptom of his TBI.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time without prejudice to him.

Merits of the Claim

In his February 2010 substantive appeal, the Veteran contended that his current left leg numbness was the residual of an in-service head injury.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To substantiate secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

As the Veteran has claimed that his left leg numbness is a residual of his in-service head injury, the Board notes that for a veteran who has been found to have a service-connected TBI, under 38 C.F.R. § 3.310(d), the following conditions can be presumptively granted service connection on a secondary basis under certain circumstances: Parkinsonism, seizures, dementia, depression, and hormone deficiency diseases.  The presumption is not applicable in the instant case as left leg numbness-or an analogous condition-is not one of the presumptive conditions under 38 C.F.R. § 3.310(d).

In light of the above principles, after carefully reviewing the record, the Board finds that the Veteran's left leg numbness is not a residual or symptom of his in-service head injury.  Accordingly, as explained below, the Board will deny the Veteran's claim.

At the outset, the Board finds that the Veteran has a current disability.  Specifically, during an October 2015 VA back examination, the Veteran was diagnosed with left leg radiculopathy.  The examiner stated that the Veteran displayed mild intermittent pain, paresthesias or dysesthesias, and numbness affecting the left lower extremity involving the L4, L5, SI, S2, and S3 nerves roots of the left side.

Next, the Board finds that the Veteran is already service connected for residuals of a TBI, including vertigo and memory loss, as well as posttraumatic headaches, including cerviogenic headaches and occipital neuralgia, previously rated as a residual of a head injury.  As such, the remaining question is whether the Veteran's current left leg radiculopathy is a TBI residual or is otherwise related to his in-service head injury.

On this question, the Board first acknowledges that there is one probative positive medical opinion of record.  Specifically, in a March 2009 opinion, Dr. Bordelon, the Veteran's private physician, stated that there was a "strong possibility" that the Veteran's symptoms of headaches and "numbness in the extremities" had a direct relation to a previous head injury documented during the Veteran's military service.

Comparatively, there are two negative medical opinions of record.  Specifically, during an October 2015 VA back examination, after diagnosing the Veteran with a lumbosacral strain and radiculopathy affecting the left side, the examiner opined that the Veteran's left leg numbness was less likely than not a residual or symptom of a service-connected TBI.  The examiner commented that the Veteran's current symptoms were consistent with the Veteran's description of a back injury in a September 1993 private treatment record from Dr. Fresh at Rapides General Hospital.  Regarding Dr. Bordelon's March 2009 opinion, the examiner stated that although he agreed with Dr. Bordelon in associating headaches with a TBI, clinical findings did not support any association between a TBI and radiculopathy.  The examiner then explained that TBI residuals originate in the central nervous system and that radiculopathy originates in the peripheral nervous system.  

Similarly, in a September 2015 VA medical opinion, a VA clinician opined that the Veteran's left leg numbness was less likely than not due to a mild TBI.  Rather, it was lumbar radiculopathy associated with non-service-connected lumbar disc disease.  The clinician explained that the Veteran first presented with left leg symptoms in 1993 when he was admitted to Rapides General Hospital with intractable back pain as well as left leg radiculopathy that had begun about one week prior to admission.  Additionally, in response to Dr. Bordelon's March 2009 opinion, the clinician stated that a review of current medical literature was silent for any neuropathic symptoms affecting a single lower extremity that was attributable to a residual of a mild TBI. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In this case, the Board finds the October and September 2015 VA examiner and clinician's opinions to be more probative than Dr. Bordelon's March 2009 opinion.  The October 2015 VA examiner reviewed all of the Veteran's available records and physically examined the Veteran.  The October 2015 VA examiner then provided a fully-articulated opinion supported by a reasoned analysis and did not invoke speculative or vague language. 

Likewise, the September 2015 VA clinician reviewed the Veteran's electronic claims file, VA treatment records, and medical records from private providers.  Similar to the October 2015 VA examiner, the September 2015 VA clinician then provided an adequate opinion, free of speculative or imprecise language, supported by reasoned analysis.

In comparison, Dr. Bordelon's March 2009 opinion contains two flaws leading the Board to assign it lesser probative value.  Firstly, Dr. Bordelon simply referred to numbness in the Veteran's extremities.  He did not identify which particular extremities he was referring to in formulating his opinion.  Secondly, Dr. Bordelon did not support his conclusion with any reasoning or analysis.  As such, Dr. Bordelon's March 2009 opinion is of minimum probative value.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

Lastly, the Board is aware that during a December 2013 VA TBI residuals examination, the Veteran associated intermittent tingling and numbness of his left upper and lower extremity with his in-service head injury.  Additionally, during a December 2013 VA peripheral nerves examination conducted on the same day, the Veteran reported a head injury in 1975 and stated that he later development of tingling and numbness down his left side.

As a layperson, the Veteran is competent to report on things he observes, such as a feeling of numbness in his extremities.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  But, the Veteran has not displayed that he possesses medical knowledge and training analogous to that of a medical professional.  Accordingly, he is not competent to provide an opinion as to the etiology of his left leg radiculopathy.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In short, because there is no evidence that the Veteran's left leg numbness is a residual or a symptom of his service-connected TBI, the Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. § 3.303(a) (2016).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 49 (1990).
ORDER

Service connection for left leg numbness, claimed as a residual of a head injury, is denied.


REMAND

The Board finds that remand of the claim of entitlement to a TDIU for the period prior to December 23, 2013 is necessary for further development.

Total disability ratings for compensation may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.

If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability, a number of disabilities resulting from a common etiology or a single accident will be considered as one disability. Id.

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

For the period prior to December 13, 2013, service connection was in effect for three disabilities: (1) cervical spondylosis (rated as 10 percent disabling); (2) cervical radiculopathy, left upper extremity, associated with cervical spondylosis (rated as 40 percent disabling); and (3) posttraumatic headaches (residual of head injury) (rated as 10 percent disabling.  The combined evaluation for those disabilities is 50 percent from May 31, 2006 to December 22, 2013.  See 38 C.F.R. § 4.25.  

As the Veteran did not have one disability ratable of 60 percent or more or a combined rating of 70 percent for the period prior to December 23, 2013, he does not meet the threshold requirements for TDIU under 38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities are to be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the TDIU threshold percentage standards.  Id.  

Accordingly, the Veteran's claim is referred to the Director, Compensation Service, for initial consideration of whether a TDIU is warranted for the period prior to December 23, 2013 on an extra-schedular basis.  

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to a TDIU prior to December 23, 2013 to the Director, Compensation Service, for extra-schedular consideration.

2. Then, after completing the requested action, and any additional action deemed warranted, adjudicate the claim for a TDIU prior to December 23, 2013. If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


